EXHIBIT 10.3
Promissory Note

      $1,886,000.00   January 9, 2009

     For Value Received, the undersigned AWARE DEVELOPMENT COMPANY, INC., a
California corporation (“Borrower”), promises to pay to the order of SPT REAL
ESTATE FINANCE, LLC, a Delaware limited liability company (“Lender”) (the legal
holder from time to time of this Note, including Lender as the initial holder,
hereinafter referred to as “Lender”), at the office of Lender at 8951 Research
Drive, Irvine, California 92618, or at such other place or places as Lender from
time to time may designate in writing, the principal sum of One Million Eight
Hundred Eighty-Six Thousand and No/100 Dollars ($1,886,000.00) or such lesser
amount thereof as shall be outstanding from time to time (the “Principal
Amount”), and shall bear interest at the rate of twenty-eight percent (28.00%)
per annum, on the outstanding principal balance hereunder from time to time,
from and after the date hereof and through the “Maturity Date” (as defined
below), pursuant to and in accordance with the terms hereof. This Note is made
and entered into pursuant to, and is secured by, that certain Collateral
Assignment and Pledge of Note, Deed of Trust and Loan Documents by and between
Borrower and Lender of even date herewith (the “Pledge Agreement”). This Note,
the Pledge Agreement and all other documents securing, evidencing or relating to
the Loan may be collectively referred to herein as the “Loan Documents.”
     Interest shall accrue on the outstanding balance hereof from and after the
date hereof, at the rate specified herein, through July 9, 2009 (the “Maturity
Date”), unless sooner repaid in full. Borrower shall pay all sums outstanding
hereunder, including all principal and accrued and unpaid interest, on or before
the Maturity Date. Notwithstanding anything to the contrary herein, interest
shall be computed, for any partial month during which principal is outstanding,
on the basis of a 365 day year, for actual days elapsed while principal is
outstanding. Each payment under this Note shall be credited first against
accrued and unpaid interest, then against other amounts advanced or incurred
hereunder other than principal, and then against principal. Principal and
interest shall be payable in lawful money of the United States of America.
     This Note may not be prepaid in whole or in part at any time under any
circumstances, except in connection with a payoff of the “Vineyard Note” (as
defined in the Pledge Agreement) in accordance with the Pledge Agreement.
     If any payment of principal or interest under this Note shall not be made
when due, a late charge of six percent (6%) of the overdue amount shall be
immediately due and payable to Lender for the purpose of defraying the expenses
incident to handling such delinquent payments. Such late charge represents a
reasonable sum considering all of the circumstances existing on the date of this
Note and represents a fair and reasonable estimate of the costs that will be
sustained by Lender due to the failure of Borrower to make timely payments. The
parties further agree that proof of actual damages would be costly or
inconvenient. Such late charge shall be paid without prejudice to the right of
Lender to collect any other amounts provided to be paid or to declare a default
under this Note or from exercising any of the other rights and remedies of
Lender. In furtherance of the foregoing, Borrower hereby waives the notice
requirements of Section 2954.5 of the California Civil Code if the same are
applicable to this Note. All such Default Rate interest and late charges shall
be assessed automatically by Lender without notice to Borrower, and any failure
to invoice Borrower therefor shall not be deemed waiver thereof.
Borrower’s Initials: JF                  

Page 1



--------------------------------------------------------------------------------



 



     Any failure to pay any amount due hereunder, including payment of all
amounts due hereunder at the Maturity Date, or any failure to comply with any
non-monetary obligation within ten (10) days after notice thereof, shall
constitute an immediate “Event of Default”. Without limiting the generality of
the foregoing, if an Event of Default occurs, then the Lender may, at its
option, without further notice to or demand upon Borrower, declare immediately
due and payable the entire principal balance hereof together with all accrued
and unpaid interest thereon, plus any other amounts then owing pursuant to this
Note, whereupon the same shall be immediately due and payable. This option may
be exercised at any time after any Event of Default has occurred and is
continuing, and the acceptance of one or more payments from any person
thereafter shall not constitute a waiver of this option of Lender.
     If any Event of Default occurs, Borrower and its successors and assigns
promise to pay all reasonable costs and expenses, including without limitation
all attorneys’ fees and costs, incurred by the Lender hereof in collecting or
attempting to collect the indebtedness under this Note, whether or not any
action or proceeding is commenced.
     Borrower covenants, represents and warrants that the proceeds of the loan
evidenced by this Note (the “Loan”) are intended to be used, and will at all
times be used by Borrower exclusively for commercial, investment or other
business purposes and not for personal, family or household purposes. Borrower
further represents and warrants that (a) it is a sophisticated investor within
the meaning of Section 25102(f) of the California Corporations Code, (b) it is
represented by counsel and has read and understood the provisions of this Note
and (c) one or more of its directors, officers and controlling persons has a
preexisting personal or business relationship with one or more of the directors,
officers and controlling persons of Lender. Borrower further acknowledges and
agrees that Lender would not enter into the loan evidenced by this Note without
the foregoing covenants, representations and warranties.
     If any provisions hereof are for any reason and to any extent, invalid or
unenforceable, then neither the remainder of the document in which such
provision is contained, nor the application of the provision to other persons,
entities or circumstances, nor any other document referred to herein, shall be
affected thereby, but instead shall be enforceable to the maximum extent
permitted by law.
     In the event the interest provisions hereof or any payments of interest (or
any other payments deemed under applicable law to be interest) provided for
herein shall result for any reason at any time in an effective rate of interest
which transcends the limits of applicable law all sums in excess of the amount
permitted by applicable law, shall be deemed applied to the Principal Amount
immediately upon receipt of such monies by Lender, with the same force and
effect as though Borrower had specifically designated such excess amounts to be
so applied to the Principal Amount and Lender had agreed to accept such extra
payment(s) as a premium-free prepayment. Any other provision of any of the Loan
Documents to the contrary notwithstanding, in no event shall any payment under
any of the Loan Documents exceed the limits imposed by applicable law for the
use or detention of money or for forbearance in seeking its collection. In
addition to the foregoing, Lender may at its sole option, to the maximum extent
permitted under applicable law: (a) characterize any non-principal payment as an
expense, fee or premium rather than as interest; (b) exclude voluntary
prepayments and the effects thereof from the calculation of interest for usury
purposes; (c) spread the total amount of interest throughout the entire term of
this Note so that the interest rate payable on this Note is uniform throughout
the entire term of this Note; or (d) refund any amount which may be deemed to be
interest in excess of the maximum rate permitted by applicable law.

Page 2



--------------------------------------------------------------------------------



 



     No single or partial exercise of any power hereunder or under any other
Loan Document, shall preclude any other and further exercise thereof or the
exercise of any other power or remedy at law or in equity. In circumstances
where Lender is entitled to exercise its remedies to realize upon the Collateral
(as defined in the Pledge Agreement, Lender shall have the right to proceed
against any portion of the Collateral in such order and in such manner as Lender
may deem fit, without waiving any rights with respect to any other portion of
the Collateral. No delay or omission on the part of Lender in exercising any
right hereunder shall operate as a waiver of such right or of any other right
under this Note. Borrower agrees that Lender’s acceptance of any partial payment
of any sums due under this Note or under any other Loan Documents or Lender’s
omission or delay in exercising any right it may have hereunder or otherwise,
shall not constitute a cure of Borrower’s default in making the full payment
due, an accord and satisfaction of any such obligation, or a waiver of any
rights and remedies of Lender whatsoever in connection therewith.
     Borrower and any endorsers or guarantors and all other persons liable or to
become liable on this Note: (a) except as specifically provided otherwise in any
of the Loan Documents, waive presentment, protest and demand, notice of protest,
demand and dishonor and nonpayment of this Note, and, to the fullest extent
permitted by applicable law, all other statutory requirements of notice or
demand; (b) consent to any and all renewals and extensions in the time of
payment hereof; (c) agree that at any time and from time to time without notice,
the terms of payment herein may be modified or the Collateral released in whole
or in part, or increased, changed or exchanged by agreement between Lender and
any owner of the Collateral without in anywise affecting the liability of any
party to this Note or any person liable or to become liable with respect to any
indebtedness evidenced hereby; and (d) waive, to the fullest extent permitted by
applicable law, the right to plead any and all statutes of limitations as a
defense to any demand on this Note, or any guaranty hereof, or any agreement to
pay the same, or any and all obligations or liabilities arising out of or in
connection with this Note or the other Loan Documents.
Borrower’s Initials: JF                  
     This Note shall be governed by and construed in accordance with the laws of
the State of California. The obligations of Borrower under this Note shall be
binding upon the undersigned and its successors, trustees, representatives,
administrators, heirs, and assigns.
     This Note, together with the other Loan Documents, constitute the entire
agreement between Borrower and Lender with respect to the loan evidenced and
secured by the Loan Documents. All understandings and agreements, oral or
written, shall be deemed merged into the Loan Documents, which, taken together,
shall alone fully and completely express the agreement between the parties with
respect to the loan evidenced and secured by the Loan Documents.

Page 3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed the
day and year first above written.

            Borrower:

AWARE DEVELOPMENT COMPANY, INC.,
a California corporation
      By   /s/ John D. Ford, Jr.       Attorney-in-Fact     (Print Name and
Title)           

Page 4